United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1412
Issued: February 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 13, 2018 appellant, through counsel, filed a timely appeal from a June 21, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that it would have had jurisdiction over an April 4, 2018 merit decision of OWCP which found
that appellant had received an overpayment of compensation in the amount of $14,896.43, for the period November 1,
2016 to September 17, 2017, as she received a prohibited dual benefit, that she was at fault in the creation of the
overpayment, and that the overpayment should be repaid in full. However, counsel has only sought appeal from the
June 21, 2018 merit decision relating to an overpayment in the amount of $1,833.50 due to improper receipt of
compensation benefits under the augmented rate following the death of appellant’s husband. Thus, the Board will not
review the April 4, 2018 OWCP decision. See 20 C.F.R. § 501.3.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,833.50 for the period April 17, 2017 through January 6, 2018; and (2) whether
OWCP properly determined that she was at fault in the creation of the $1,833.50 overpayment,
thereby precluding waiver of recovery.
FACTUAL HISTORY
On October 13, 2003 appellant, then a 55-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained an employment injury due to walking on
concrete surfaces and ascending and descending stairs. OWCP accepted her claim for permanent
aggravation of bilateral knee osteoarthritis.
Appellant stopped work on October 15, 2003 and returned to limited-duty work without
wage loss on April 16, 2004. She again stopped work on September 24, 2010 and OWCP paid her
disability compensation on the daily rolls commencing September 29, 2010.
In a December 10, 2010 letter, OWCP advised appellant that she was placed on the periodic
rolls commencing November 21, 2010 and that she would automatically receive a compensation
check every 28 days for her disability.4 It advised appellant that, if she had one or more
dependents, and the status of any dependent changed, she was to notify OWCP of the name of the
dependent whose status changed, the effective date of the change, and the nature of the change in
status. If appellant only claimed one dependent, she should not cash any checks received after the
change in status of this dependent. Otherwise, an overpayment of compensation might result.
OWCP advised appellant to promptly return any checks received under such circumstances.
Appellant returned to limited-duty work with partial wage loss on June 5, 2014 and OWCP
paid her partial disability compensation on the daily rolls commencing that date. She stopped
work again on July 26, 2015. In an August 18, 2015 letter regarding appellant’s receipt of total
disability on the periodic rolls commencing July 26, 2015, OWCP provided the same advice
regarding changes in dependent status as it had provided in its December 10, 2010 letter.
OWCP periodically required appellant to complete EN1032 forms which contained
extensive language advising her what types of employment activities and earnings that she was
required to report for each 15-month period prior to the time she signed each form. The forms
contained certification clauses which informed appellant of the consequences of not accurately
reporting her employment activities and earnings, such as being subjected to criminal penalties
and losing the right to receive workers’ compensation benefits. The forms also contained detailed
information about eligible dependents, noting that a claimant who had no eligible dependents was
paid compensation at the 66 2/3 percent of the applicable pay rate and that a claimant who had one
or more eligible dependents was paid at 75 percent of the applicable pay rate. Appellant was
advised that she could claim augmented compensation for a dependent if she had a spouse who

4

Appellant did, in fact, begin receiving disability compensation on the periodic rolls commencing
November 21, 2010.

2

lived with her or a spouse who did not live with her if a court had ordered her to pay support for
that person.5
In an EN1032 form she signed on July 11, 2017, appellant indicated that her husband had
passed away on April 16, 2017 and that she could not claim augmented compensation on account
of other dependents, such as children.6
In an April 4, 2018 notice, OWCP advised appellant that it had made a preliminary
determination that she had received an overpayment of compensation in the amount of $1,833.50
for the period April 17, 2017 through January 6, 2018 because she was not entitled to receive
augmented compensation for this period. It noted that her husband had passed away on April 16,
2017 and she did not have an eligible dependent after that date. OWCP also advised appellant of
its preliminary determination that she was at fault in the creation of the overpayment because she
knew or should have known that she could not accept such augmented compensation. It advised
her that she could submit evidence challenging the fact, amount, or finding of fault, and request
waiver of recovery of the overpayment. OWCP also provided information about options for
holding hearings and the need to submit financial information.
By decision dated June 21, 2018, OWCP finalized its preliminary determination that
appellant received an overpayment of compensation in the amount of $1,833.50 for the period
April 17, 2017 through January 6, 2018. It also finalized its determination that she was at fault in
the creation of the overpayment, thereby precluding waiver of recovery of the $1,833.50
overpayment. In an attached Form EN2223, OWCP provided appellant with a schedule for
repaying the $1,833.50 overpayment.7
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from a personal injury sustained while in the performance of duty.8 If the
disability is total, the United States shall pay the employee during the period of total disability the
basic compensation rate of 66 2/3 percent of her monthly pay. A disabled employee is entitled to
an augmented compensation rate of 75 percent if he or she has one or more dependents.9

5
The certification portion of each EN1032 form indicated that the person signing the form was making the
following declaration, “I understand that I must immediately report to OWCP any employment or employment
activity, any change in the status of claimed dependents, any third-party settlement, and any monies or income or
change in monies or income from federally-assisted disability or benefit programs.”
6
In an EN1032 form with the same instructions, completed by appellant on January 8, 2018 and received by OWCP
on January 17, 2018, she again noted that her husband had passed away on April 16, 2017 and that she could not claim
augmented compensation on account of other dependents.

With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those cases where OWCP
seeks recovery from continuing compensation benefits. D.R., 59 ECAB 148 (2007). As appellant was not in receipt
of continuing compensation at the time of OWCP’s determination of a $1,833.50 overpayment, the Board does not
have jurisdiction over the method of recovery of the $1,833.50 overpayment in this case.
7

8

5 U.S.C. § 8102(a).

9

See O.R., 59 ECAB 432, 436 (2008). See also 5 U.S.C. §§ 8105(a) and 8110(b).

3

A husband is considered an employee’s dependent if he is a member of the same household,
is receiving regular contributions from the employee for his support, or if the employee has been
ordered by a court to contribute to his support.10
If a claimant received compensation at the augmented rate during a period when he or she
did not have an eligible dependent, the difference between the compensation that was disbursed at
the 75 percent augmented rate and the compensation that should have been disbursed at the 66 2/3
percent basic rate constitutes an overpayment of compensation.11
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$1,833.50 for the period April 17, 2017 through January 6, 2018.
As noted above, a disabled employee is entitled to an augmented compensation rate of 75
percent if he or she has one or more dependents.12 However, appellant received augmented
compensation for the period April 17, 2017 through January 6, 2018 despite the fact that she had
no eligible dependent and was not entitled to receive augmented compensation after the death of
her spouse on April 16, 2017.13 The record contains documents showing that the difference
between augmented and nonaugmented compensation for the period April 17, 2017 through
January 6, 2018 was $1,833.50. Therefore, the Board finds that appellant received a $1,833.50
overpayment of compensation for the period April 17, 2017 through January 6, 2018.14
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later payments
to which an individual is entitled.15 The only exception to this requirement is a situation which
meets the tests set forth as follows in section 8129(b): “Adjustment or recovery by the United
States may not be made when incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.”16 No waiver of payment is possible if the claimant is not
“without fault” in helping to create the overpayment.17

10

5 U.S.C. § 8110(a)(2).

11

See Ralph P. Beachum, Sr., 55 ECAB 442, 445 (2004).

12

See supra note 9.

13

See supra note 10.

14

See supra note 11.

15

5 U.S.C. § 8129(a).

16

5 U.S.C. § 8129(b).

17

L.J., 59 ECAB 264 (2007).

4

In determining whether an individual is not “without fault” or alternatively “at fault” in the
creation of an overpayment, section 10.433(a) of OWCP’s regulations provides in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should
have known to be material; or
(3) Accepted a payment which he or she knew or should have known
to be incorrect….”18
Section 10.433(b) of OWCP’s regulations provides:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”19
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly determined that appellant was at fault in the creation
of the $1,833.50 overpayment of compensation, thereby precluding waiver of recovery of the
overpayment.
In forms dated December 10, 2010 and August 18, 2015, OWCP advised appellant that, if
she had one or more dependents, and the status of any dependent changed, she was to notify OWCP
of such a change. It also informed appellant that, if she only claimed one dependent, she should
not cash any checks received after the change in status of this dependent in order to avoid an
overpayment of compensation. OWCP advised appellant to promptly return any checks received
under such circumstances. Moreover, in several EN1032 forms, appellant had been advised that a
claimant who had no eligible dependents was paid compensation at the 66 2/3 percent of the
applicable pay rate and that a claimant who had one or more eligible dependents was paid at 75
percent of the applicable pay rate. Appellant was advised that she could claim augmented
compensation for a dependent if she had a spouse who lived with her or a spouse who did not live
with her if a court had ordered her to pay support for that person.
The evidence establishes that, when placed on compensation, appellant was married and
she received compensation at the augmented 75 percent augmented rate. The Board finds that,
when her husband passed away on April 16, 2017, she should have received compensation at the
66 2/3 percent basic rate. Given the above-described documents explaining the conditions under
which she could receive augmented compensation, appellant knew or reasonably should have
18

20 C.F.R. § 10.433(a).

19

Id. at 10.433(b).

5

known that the 75 percent augment rate of compensation she received for the period April 17, 2017
through January 6, 2018 was incorrect.
The Board thus finds that appellant is at fault in the creation of the $1,833.50 overpayment
and therefore not eligible for waiver of recovery of the overpayment. OWCP is required by law
to recover the overpayment.20
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$1,833.50 for the period April 17, 2017 through January 6, 2018, and that OWCP properly
determined that she was at fault in the creation of the $1,833.50 overpayment, thereby precluding
waiver of recovery.
ORDER
IT IS HEREBY ORDERED THAT the June 21, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

20 C.F.R. § 10.421(d); see L.J., 59 ECAB 264 (2007).

6

